            Case 4:20-cr-40024-TSH Document 1 Filed 08/12/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


     UNITED STATES OF AMERICA                       )   Criminal No.
                                                    )
               v.                                   )   Violations:
                                                    )
     ADAM HADDAD,                                   )   Counts One - Three: Aiding Preparation
                                                    )   of False Tax Returns
                      Defendant                     )   (26 U.S.C. § 7206(2))
                                                    )


                                        INFORMATION

       At all times relevant to this Information:

       1.      The defendant, ADAM HADDAD (“HADDAD”), was a resident of Shrewsbury,

Massachusetts.

       2.      HADDAD was the owner of Accurate Collision Inc. (“Accurate”), a subchapter S

Corporation that operates an auto-body repair business in Massachusetts.

                                   Federal Employment Taxes

       3.      Federal law requires employers to collect and pay over employment taxes. Federal

employment taxes consist of two parts: (a) income taxes withheld from employee wages and (b)

Federal Insurance Contributions Act (“FICA”) taxes. FICA taxes are made up of Social Security

taxes and Medicare taxes. For any given employee, one-half of the applicable FICA taxes is

withheld from the employee’s wages and the other half is paid by the employer. Federal tax law

requires employers to account for, collect and pay over to the Internal Revenue Service (“IRS”)

both the withheld taxes (the employee’s income taxes and one-half of the FICA taxes) and the

taxes owed by the employer itself (the employer portion of the FICA taxes).
             Case 4:20-cr-40024-TSH Document 1 Filed 08/12/20 Page 2 of 5



       4.        Employers are required to file a Form 941, Employer’s Quarterly Federal Tax

Return, which is used to report all wages paid to employees and all federal employment taxes on

those wages. Most employers are required to file Form 941 four times per year, for each quarter

ending March 31; June 30; September 30, and December 31.

       5.        For the tax quarter that ended on March 31, 2015, and for each of the following

quarters through at least the one that ended on June 30, 2017, HADDAD caused Accurate to pay

a large portion of his employees’ wages “under the table,” by paying the employees in cash

withdrawn from Accurate’s bank accounts.

       6.        For each of those same quarters, HADDAD caused Accurate to file IRS Forms 941

that he knew were false in that they underreported the employees’ wages and the employment

taxes due.

       7.        As a result of this conduct, HADDAD caused Accurate to underreport payroll and

to underpay employment taxes owed as follows:

                                                                        Total
                                         FICA &
                         Unreported                    Withholding   Employment
             Tax Year                    Medicare
                          Payroll                       Not Paid      Taxes Not
                                         Not Paid
                                                                        Paid
              2015        $414,996        $63,494        $45,650      $109,144

              2016        $538,001        $82,314        $59,180       $141,494

              2017        $158,148        $24,197        $17,396        $41,593

              Total                                                    $292,231




                                                2
             Case 4:20-cr-40024-TSH Document 1 Filed 08/12/20 Page 3 of 5



                                         COUNT ONE
                             Aiding Preparation of False Tax Returns
                                     (26 U.S.C. § 7206(2))

       The United States Attorney charges:

       8.       The United States Attorney re-alleges and incorporates by reference paragraphs 1-

7 of this Information.

       9.       On or about July 31, 2015, in the District of Massachusetts and elsewhere, the

defendant,

                                          ADAM HADDAD,

did willfully aid and assist in, and procure, counsel, and advise the preparation and presentation

under, and in connection with any matter arising under the internal revenue laws, of a U.S. Income

Tax Return for a Corporation, Form 941, for Accurate Collision, Inc. for the quarter ending June

30, 2015. That return was false and fraudulent as to a material matter in that it represented that

the gross payroll was $39,000 whereas, as the defendant then and there knew, the payroll amount

was at least $143,211 for that quarter.

       All in violation of Title 26, United States Code, Section 7206(2).




                                                3
             Case 4:20-cr-40024-TSH Document 1 Filed 08/12/20 Page 4 of 5



                                         COUNT TWO
                             Aiding Preparation of False Tax Returns
                                     (26 U.S.C. § 7206(2))

       The United States Attorney further charges:

       10.      The United States Attorney re-alleges and incorporates by reference paragraphs 1-

7 of this Information.

       11.      On or about July 31, 2016, in the District of Massachusetts and elsewhere, the

defendant,

                                          ADAM HADDAD,

did willfully aid and assist in, and procure, counsel, and advise the preparation and presentation

under, and in connection with any matter arising under the internal revenue laws, of a U.S. Income

Tax Return for a Corporation, Form 941, for Accurate Collision, Inc. for the quarter ending June

30, 2016. That return was false and fraudulent as to a material matter in that it represented that

the gross payroll was $36,800 whereas, as the defendant then and there knew, the payroll amount

was at least $198,079 for that quarter.

       All in violation of Title 26, United States Code, Section 7206(2).




                                                4
             Case 4:20-cr-40024-TSH Document 1 Filed 08/12/20 Page 5 of 5



                                        COUNT THREE
                             Aiding Preparation of False Tax Returns
                                     (26 U.S.C. § 7206(2))

       The United States Attorney further charges:

       12.      The United States Attorney re-alleges and incorporates by reference paragraphs 1-

7 of this Information.

       13.      On or about July 31, 2017, in the District of Massachusetts and elsewhere, the

defendant,

                                          ADAM HADDAD,

did willfully aid and assist in, and procure, counsel, and advise the preparation and presentation

under, and in connection with any matter arising under the internal revenue laws, of a U.S. Income

Tax Return for a Corporation, Form 941, for Accurate Collision, Inc. for the quarter ending June

30, 2017. That return was false and fraudulent as to a material matter, in that it represented that

the gross payroll was $80,600 whereas, as the defendant then and there knew, the payroll amount

was at least $154,768 for that quarter.

                All in violation of Title 26, United States Code, Section 7206(2).



                                                      ANDREW E. LELLING
                                                      UNITED STATES ATTORNEY


                                              By:      /s/ Sara Miron Bloom
                                                      SARA MIRON BLOOM
                                                      Assistant United States Attorney


Date: August 12, 2020




                                                 5
